    Case 2:19-cv-11411-NGE ECF No. 14 filed 09/30/20           PageID.1147      Page 1 of 20




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

DWIGHT FIELDS,

         Plaintiff,
v.                                         CASE NO. 19-11411

ANDREW SAUL,                               DISTRICT JUDGE NANCY G. EDMUNDS
COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
___________________________/

     OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY
    JUDGMENT [12] AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
                           JUDGMENT [13]

         Plaintiff Dwight Fields appeals Defendant Commissioner of Social Security’s

(“Commissioner”) denial of his claim for a period of disability and disability insurance

benefits (DIB) and supplemental security income (SSI). The matter is currently

before this Court on cross-motions for summary judgment.1 (ECF nos. 12, 13.)

A.       Procedural History

         Plaintiff filed an application for a period of disability, DIB and SSI alleging an

onset date for disability as of August 8, 2013. (Transcript 12, ECF no. 7.) Plaintiff’s

claim was denied at the initial administrative stages on April 29, 2014. (Tr. 90-108,

398.) On April 16, 2015, Plaintiff appeared at a hearing before an administrative law

judge (“ALJ”), who considered the application for benefits de novo, and issued a


1
 The Court has reviewed the pleadings and dispenses with a hearing pursuant to Eastern District
of Michigan Local Rule 7.1(f)(2).
 Case 2:19-cv-11411-NGE ECF No. 14 filed 09/30/20         PageID.1148     Page 2 of 20




decision finding that the Plaintiff was not disabled through the date of the May 15,

2015 decision. (Tr. 12-21.) Plaintiff requested review of that decision from the

Appeals Council, which denied Plaintiff’s request on June 7, 2016. (Tr. 1-6.) The

ALJ’s decision was then appealed to this Court (before a different judge), which

remanded the case for further proceedings. (Tr. 523-31.) On remand, Plaintiff

appeared at another hearing before an ALJ on November 21, 2017, where the ALJ

also considered subsequent claims filed on July 6, 2015, and consolidated with the

remanded claims. (Tr. 398, 535.) In a decision dated January 30, 2018, the ALJ

found that Plaintiff was not under a disability within the meaning of the Social

Security Act at any time from August 8, 2013, through the date of the ALJ’s decision.

(Tr. 398-414.) Plaintiff requested Appeals Council review of this decision. (Tr. 387.)

      The ALJ’s decision became the final decision of the Commissioner on March

12, 2019, when the Appeals Council denied Plaintiff’s request for review. See Wilson

v. Comm’r of Soc. Sec., 378 F.3d 541, 543-44 (6th Cir. 2004); (tr. 387-90). On May

13, 2019, Plaintiff filed the instant suit seeking judicial review of the Commissioner’s

unfavorable decision. (ECF no. 1.)

B.    Standard of Review

      Pursuant to 42 U.S.C. § 405(g), this Court has jurisdiction to review the

Commissioner’s final decisions. Judicial review of the Commissioner’s decisions is

limited to determining whether his findings are supported by substantial evidence

and whether he employed the proper legal standards. See Walters v. Comm’r of

                                           2
 Case 2:19-cv-11411-NGE ECF No. 14 filed 09/30/20        PageID.1149     Page 3 of 20


Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997). Substantial evidence is “more than a

scintilla . . . but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Rogers v.

Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)(quoting Cutlip v. Sec’y of

Health and Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)); see also Richardson

v. Perales, 402 U.S. 389, 401 (1971)(quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938)); Walters, 127 F.3d at 528. It is not the function of this Court

to try cases de novo, resolve conflicts in the evidence or decide questions of

credibility. See Brainard v. Sec’y of Health and Human Servs., 889 F.2d 679, 681

(6th Cir. 1989); Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984).

      In determining the existence of substantial evidence, the court must examine

the administrative record as a whole. See Kirk v. Sec’y of Health and Human Servs.,

667 F.2d 524, 536 (6th Cir. 1981), cert. denied, 461 U.S. 957 (1983). If the

Commissioner’s decision is supported by substantial evidence, it must be affirmed,

even if the reviewing court would decide the matter differently, Kinsella v. Schweiker,

708 F.2d 1058, 1059 (6th Cir. 1983), and even if substantial evidence also supports

another conclusion. See Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389-90 (6th Cir.

1999). “The substantial evidence standard presupposes that there is a ‘zone of

choice’ within which the [Commissioner] may proceed without interference from the

courts.” Felisky v. Bowen, 35 F.3d 1027, 1035 (6th Cir. 1994) (citing Mullen v.

Bowen, 800 F.2d 535, 545 (6th Cir. 1986)(en banc)(citations omitted)).



                                          3
Case 2:19-cv-11411-NGE ECF No. 14 filed 09/30/20         PageID.1150    Page 4 of 20


      “Both the court of appeals and the district court may look to any evidence in

the record, regardless of whether it has been cited by the Appeals Council.” Heston

v. Comm’r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001). There is no requirement,

however, that either the ALJ or the reviewing court discuss every piece of evidence

in the administrative record. Kornecky v. Comm’r of Soc. Sec., 167 Fed. Appx. 496,

508 (6th Cir. 2006)(“[a]n ALJ can consider all the evidence without directly

addressing in his written decision every piece of evidence submitted by a

party”)(citations omitted); Van Der Maas v. Comm’r of Soc. Sec., 198 Fed. Appx.

521, 526 (6th Cir. 2006).

C.    Governing Law

      Disability for purposes of DIB and SSI is defined as the:

      [I]nability to engage in any substantial gainful activity by reason of any
      medically determinable physical or mental impairment which can be
      expected to result in death or which has lasted or can be expected to last
      for a continuous period of not less than 12 months; . . . .

42 U.S.C. § 423(d)(1)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a). Plaintiff’s Social

Security disability determination is to be made through the application of a five-step

sequential analysis:

      Step One: If the claimant is currently engaged in substantial gainful
      activity, benefits are denied without further analysis.

      Step Two: If the claimant does not have a severe impairment or
      combination of impairments that “significantly limits . . . physical or
      mental ability to do basic work activities,” benefits are denied without
      further analysis.




                                          4
 Case 2:19-cv-11411-NGE ECF No. 14 filed 09/30/20          PageID.1151     Page 5 of 20


      Step Three: If the claimant is not performing substantial gainful activity,
      has a severe impairment that is expected to last for at least twelve
      months, and the severe impairment meets or equals one of the
      impairments listed in the regulations, the claimant is conclusively
      presumed to be disabled regardless of age, education or work
      experience.

      Step Four: If the claimant is able to perform his or her past relevant
      work, benefits are denied without further analysis.

      Step Five: Even if the claimant is unable to perform his or her past
      relevant work, if other work exists in the national economy that plaintiff
      can perform, in view of his or her age, education, and work experience,
      benefits are denied.

See 20 C.F.R. §§ 404.1520, 416.920. See also Heston, 245 F.3d at 534. “If the

Commissioner makes a dispositive finding at any point in the five-step process, the

review terminates.” Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007).

      “Through step four, the claimant bears the burden of proving the existence

and severity of limitations caused by [his] impairments and the fact that [he] is

precluded from performing [his] past relevant work.” Jones v. Comm’r of Soc. Sec.,

336 F.3d 469, 474 (6th Cir. 2003)(cited with approval in Cruse v. Comm’r of Soc.

Sec., 502 F.3d 532, 540 (6th Cir. 2007)); see also Boyes v. Sec’y of Health & Human

Servs., 46 F.3d 510, 512 (6th Cir. 1994)(“[c]laimant bears the burden of proving his

entitlement to benefits.”). If the analysis reaches the fifth step without a finding that

the claimant is not disabled, the burden transfers to the Commissioner. See Combs

v. Comm’r of Soc. Sec., 459 F.3d 640, 643 (6th Cir. 2006). At the fifth step, the

Commissioner is required to show that “other jobs in significant numbers exist in the

national economy that [claimant] could perform given [his] RFC [residual functional


                                           5
    Case 2:19-cv-11411-NGE ECF No. 14 filed 09/30/20               PageID.1152       Page 6 of 20


capacity] and considering relevant vocational factors.” Rogers, 486 F.3d at 241

(citing 20 C.F.R. § 416.920(a)(4)(v), (g)); see also 20 C.F.R. § 404.1520(a)(4)(v), (g).

D.       ALJ Findings

         The ALJ applied the Commissioner’s five-step disability analysis to Plaintiff’s

claim and found at step one that Plaintiff met the insured status requirements through

December 31, 2017, and had not engaged in substantial gainful activity since August

8, 2013. (Tr. 401.) At step two, the ALJ found that Plaintiff had one “severe” impairment

within the meaning of the Social Security regulations: human immunodeficiency virus

(HIV) infection. (Tr. 401.) At step three, the ALJ found no evidence that Plaintiff’s

impairment or combination of impairments met or equaled one of the listings in the

regulations. (Tr. 406.) The ALJ found that the Plaintiff had the residual functional

capacity (RFC) to perform work at the sedentary2 exertional level with the following

limitations: Only occasional climbing of ramps or stairs; no climbing of ladders, ropes,

or scaffolds; and no working at unprotected heights. (Tr. 406.) At step four, the ALJ

found that Plaintiff could perform his past relevant work as a customer service clerk.

(Tr. 412.)

         The ALJ found that on the alleged onset date of disability, Plaintiff was 55 years

old, defined in the Regulations as an individual “of advanced age” who subsequently

changed category to “closely approaching retirement age,” has at least a high school

2
 “Sedentary work involves lifting no more than 10 pounds at a time and only occasionally lifting or
carrying articles like docket files, ledgers, and small tools. Although a sedentary job is defined as
one which involves sitting, a certain amount of walking and standing is often necessary in carrying
out job duties. Jobs are sedentary if walking and standing are required occasionally and other
sedentary criteria are met.” 20 C.F.R. §§ 404.1567(a), 416.967(a).

                                                   6
 Case 2:19-cv-11411-NGE ECF No. 14 filed 09/30/20           PageID.1153      Page 7 of 20


education and is able to communicate in English. See 20 C.F.R. §§ 404.1563(e),

416.963(e), 404.1564 and 416.964; (Tr. 413). The ALJ relied on the vocational expert’s

hearing testimony to find that Plaintiff had acquired the following work skills from his

past relevant work: dealing with the public, documentation, clerical, filing, operating

office equipment, organization, time management, independent thinking, making

judgments and decisions, and reading, writing and math skills. (Tr. 413.)

       In the alternative, at step five the ALJ found that Plaintiff could perform jobs

existing in significant numbers in the national economy, and therefore he was not

suffering from a disability under the Social Security Act from August 8, 2013 though the

January 30, 2018 date of the ALJ’s decision. (Tr. 414-15.)

E.     Administrative Record

       Plaintiff was 55 years old on the alleged onset date. (Tr. 74). A complete review

of the record shows that Plaintiff has a history of diagnosis and treatment of HIV and

hypertension, as well as adjustment disorder with mixed anxiety and depressed mood.

(Tr. 240-42, 266.) He also has a history of left inguinal hernia, repaired in 2011, right

foot fracture in 2015, plantar fasciitis, latent tuberculosis and allergic rhinitis. (Tr. 244-

45, 881, 878, 885, 931 (“no radiographic evidence of tuberculosis”), 933.)

       Plaintiff alleges error based on the ALJ’s consideration of his mental

impairments, specifically, depression and anxiety, and their resultant limitations. (Pl.’s

Mot. Summ. J. 16, 19.) Therefore, despite fully reviewing the records, the Court will

focus this summary on the medical records relevant to those arguments.



                                              7
 Case 2:19-cv-11411-NGE ECF No. 14 filed 09/30/20        PageID.1154    Page 8 of 20


      Plaintiff sought mental health treatment through Health Emergency Lifeline

Program (HELP) from 2012 through 2014. (Tr. 367-86.) An unsigned psychosocial

assessment by Amy Kudlinski, LMSW, dated January 30, 2014, shows diagnoses of

cognitive disorder and adjustment disorder with mixed anxiety and depressed mood.

(Tr. 373.)

      Records show that Plaintiff was referred to a social worker at Henry Ford Health

System as early as 2010 for complaints of depression and stress, primarily related to

finances. (Tr. 243.) A span of records from Henry Ford Behavioral Health Services

from 2014 forward, show that Plaintiff underwent psychotherapy and medication

management. December 26, 2014 progress notes by Andrew Truccone, D.O., show

that Plaintiff was diagnosed with adjustment disorder. (Tr. 341.) March 3, 2015

progress notes by Mary Meier, LLP, include Plaintiff’s report of feeling anxious and

depressed, and having difficulty sleeping and concentrating. (Tr. 342.) The treatment

provider gave a primary diagnosis of adjustment disorder with mixed anxiety and

depressed mood. (Tr. 344.)

      Dr. Truccone completed an RFC dated March 19, 2015, in which he indicated

that Plaintiff had participated in the Behavioral Health Service program since

December 2014. (Tr. 346-50; see also tr. 862, 865-68.) Dr. Truccone reported a

diagnosis of adjustment disorder and assigned a GAF of 55. (Tr. 347.) He reported

that Plaintiff had a positive response to psychotherapy, yet also noted decreased

energy and altered concentration, with an overall “fair” prognosis. (Tr. 347-48.) He

opined that Plaintiff was seriously limited but not precluded in the ability to “maintain

                                           8
 Case 2:19-cv-11411-NGE ECF No. 14 filed 09/30/20           PageID.1155     Page 9 of 20


attention for two hour segment,” “complete a normal workday and workweek without

interruptions from psychologically based symptoms,” “perform at a consistent pace

without an unreasonable number and length of rest periods,” “deal with normal work

stress,” and “respond appropriately to changes in a routine work setting.” (Tr. 349-50.)

Dr. Truccone concluded that Plaintiff’s impairments or treatments could be expected

to cause him to be absent from work about three days per month. (Tr. 350.)

        The Henry Ford Health System records from 2015 through 2016 note, among

other symptoms, Plaintiff’s complaints of difficulty concentrating. (Tr. 341, 343, 790,

801, 812, 823, 834, 844, 880, 916; see also tr. 991 (10/3/16 reports of worsening

depression).) As discussed further below, the records also show that on examination,

attention and concentration, as well as recent and remote memory were normal. (E.g.,

12/26/14 at tr. 340; 3/3/15 at tr. 343; 3/18/15 at tr. 866; 6/21/16 at tr. 848-50.) Plaintiff

was reportedly “most distressed by his lack of income, limited opportunity for

employment and resulting dependence on his elderly parents.” (Tr. 343; see also tr.

891.)

        The Henry Ford Health System records also show that at the end of 2014,

Plaintiff reported taking classes at a local university and reported that he liked them but

they were challenging. (Tr. 338.) In March 2015, he reported having dropped classes

because he was having trouble concentrating. (Tr. 855.) Later that month he reported

that the university classes were going well. (Tr. 865.) In December 2016, while noting

that Plaintiff’s conditions was “overall . . . improving at an expected pace,” Plaintiff’s



                                             9
Case 2:19-cv-11411-NGE ECF No. 14 filed 09/30/20        PageID.1156     Page 10 of 20


doctor increased his Lexapro dosage. (Tr. 993-94 (12/19/16 progress notes by M.D.),

1047.)

       On April 16, 2014, Plaintiff underwent a consultative mental status examination

with John J. Jeter, MA, LLP, LMSW, and Hugh Bray, Ph.D., LP. (Tr. 279-82.) They

diagnosed depression and opined that Plaintiff had no difficulty in the work-related

functional categories set forth in the evaluation. (Tr. 279-82.) “No” difficulties were

listed with respect to comprehending and carrying out simple directions, performing

repetitive, routine, simple tasks, comprehending complex tasks, getting along

appropriately with supervisors, creating and maintaining good working relationships,

and getting along appropriately with the public. (Tr. 281.)

       An April 29, 2014 consultative evaluator, Jigna Shah, M.D., noted a diagnosis

of affective disorders, and only mild restriction of activities of daily living and

maintaining concentration, persistence and pace, and no difficulties in maintaining

social functioning with no episodes of decompensation of extended duration. (Tr. 79-

80.)

       On October 26, 2016, Plaintiff underwent a consultative mental status

examination with Hermann J. Daldin, Ph.D. (Tr. 950- 52.) Plaintiff’s diagnosis was

listed as “adjustment disorder managed with medication.” (Tr. 952.) The examiner’s

medical source statement included the following: “There are no psychiatric symptoms

that appear to be interfering with his ability to appropriately interact with others. His

working memory is intact and he should be able to follow two and three step directions

to do work related activities at a sustained pace.” (Tr. 952.)

                                           10
Case 2:19-cv-11411-NGE ECF No. 14 filed 09/30/20        PageID.1157     Page 11 of 20


      Plaintiff’s testimony at the November 21, 2017 administrative hearing included

his reports that he has constant and chronic fatigue, one of the side effects of his

medications is difficulty concentrating, and that he has difficulty with focus and

concentration. (Tr. 431-32, 444-448.) Further statements by Plaintiff are included in the

analysis below.

      At the hearing, the VE testified and classified Plaintiff’s past relevant work as a

customer service representative, DOT code 239.362-014, skilled (SVP 5) and

sedentary in exertion as both generally performed and actually performed by Plaintiff.

(Tr. 412, 459.) The ALJ asked the vocational expert (“VE”) to consider an individual

with a sedentary exertional level who could not climb ladders, ropes or scaffolds, could

only occasionally climb ramps or stairs, and “would have no unprotected heights.” (Tr.

464.) The VE testified that such an individual could perform Plaintiff’s past work either

as actually or generally performed. (Tr. 464.) The VE also identified other jobs to which

the claimant’s skills would transfer within this sedentary hypothetical question. (Tr.

464.) Those are the jobs identified in the ALJ’s decision and are not directly at issue

in Plaintiff’s motion. (Tr. 414, 464-65.)

F.    Analysis

      Plaintiff contends that the ALJ erred at step two by failing to include depression

and anxiety as severe impairments and, as a result, at step four by failing to include

limitations related to either impairment in the residual functional capacity assessment.

(Pl.’s Mot. Summ. J. 16-20.)



                                            11
Case 2:19-cv-11411-NGE ECF No. 14 filed 09/30/20          PageID.1158     Page 12 of 20


      1.     Whether The ALJ’s Finding at Step Two That Plaintiff’s Depression
             And Anxiety Are Not Severe Impairments Is Supported By
             Substantial Evidence

      Plaintiff argues that the ALJ erred at step two when she failed to find that

depression and anxiety were severe impairments. A “severe” impairment at step two

is “one that affects an individual’s ability to perform basic work-related activities for an

adult.” SSR 16-3p; 20 C.F.R. §§ 404.1520(c), § 416.920(c). Basic work activities “mean

the abilities and aptitudes necessary to do most jobs,” including, with relevance to

mental abilities: “[u]nderstanding, carrying out, and remembering simple instructions,”

“use of judgment,” “[r]esponding appropriately to supervision, co-workers and usual

work situations,” and “[d]ealing with changes in a routine work setting.” 20 C.F.R. §§

404.1522(b), 416.922(b). The Sixth Circuit construes the step two severity regulation

as a de minimis hurdle. See Higgs v. Bowen, 880 F.2d 860, 862 (6th Cir. 1988). “Under

the prevailing de minimis view, an impairment can be considered not severe only if it

is a slight abnormality that minimally affects work ability regardless of age, education,

and experience.” Id. at 862.

      In support of his argument, Plaintiff points out that he received mental health

treatment for over two years, during which he “consistently experienced significant

symptoms of depression and anxiety including anhedonia, difficulty sleeping,

decreased energy, difficulty concentrating, and restlessness.” (Pl.’s Mot. Summ. J. 17.)

He also points out that his Lexapro dosage was increased in December 2016 and

concludes that “[i]t does not follow that when someone is (sic) consistent mental health



                                            12
Case 2:19-cv-11411-NGE ECF No. 14 filed 09/30/20        PageID.1159    Page 13 of 20


treatment along with having significant symptoms and increased dosage in medication

that their depression and anxiety is not a severe impairment.” (Pl.’s Mot. Summ. J. 17-

18.)

       In considering Plaintiff’s impairments at step two, including the mental

impairments, the ALJ’s decision shows that she considered Plaintiff’s allegations of

symptoms and the medical records to determine whether he had medically

determinable impairments. In considering the severity of the mental impairments, the

ALJ properly considered Plaintiff’s limitations in four broad functional areas and found

that he had: (1) mild limitations in understanding, remembering or applying information;

(2) no limitation in interacting with others; (3) mild limitations in concentrating,

persisting or maintaining pace; and (4) no limitations in adapting or managing himself.

(Tr. 405-06); 20 C.F.R. §§ 404.1520a, 416.920a.

       The ALJ’s decision shows that she considered the depression and anxiety

symptoms raised by Plaintiff. For example, the ALJ noted that both Plaintiff and his

therapist, a licensed master social worker, reported that he had problems with

concentration. (Tr. 405.) His therapist completed a Third Party Function Report dated

February 25, 2014, in which she noted that his conditions affect memory, completing

tasks, concentration, understanding and following instructions. (Tr. 213, 405.) The ALJ

found that Plaintiff has “mild” limitation in the functional area of concentrating,

persisting or maintaining pace, and she pointed out multiple treatment records and

consultative examinations showing that on examination, Plaintiff’s attention and

concentration were normal. (Tr. 405, 340, 866, 951, 984). At the April 2014 consultative

                                          13
Case 2:19-cv-11411-NGE ECF No. 14 filed 09/30/20          PageID.1160    Page 14 of 20


mental status examination, Plaintiff was able to engage in the concentration tasks,

including spelling “WORLD” backwards, and accurately subtract serial 3's from 10 to

76. (TR. 280-81, 405.)

      Despite Plaintiff’s complaints of additional symptoms such as anhedonia and

difficulty sleeping, decreased energy and restlessness, he does not point to other

evidence showing resultant limitations relating to work activities, such as concentration,

discussed above. Plaintiff’s self-reported symptoms in the medical records are not

opinions regarding Plaintiff’s limitations or restrictions. See McCready v. Comm’r of

Soc. Sec., No. 10-cv-13893, 2012 WL 1060088, at *8 (E.D. Mich. Mar. 2, 2012).

      The ALJ also pointed out notes of Plaintiff’s report in early March 2015 that he

had to drop his university classes due to problems concentrating, yet later that month

reported that the university classes were going well. (Tr. 406, 855, 865.) At the later

appointment, Plaintiff also reported that his concentration was mildly decreased. (Tr.

865.) The ALJ’s finding that Plaintiff has no more than mild limitations in this functional

area are supported by substantial evidence.

      The same is true of the ALJ’s findings in the other three functional areas. With

respect to mild limitations in understanding, remembering, or applying information,

Plaintiff’s therapist’s February 2014 Third Party Function Report also noted effects on

memory, completing tasks, and understanding and following instructions. (Tr. 213,

405.) As the ALJ pointed out, Plaintiff did not identify problems with memory,

understanding or following instructions in his own function reports, and mental health

records regularly showed “normal” memory on examination. (Tr. 221, 693, 951, 984.)

                                            14
Case 2:19-cv-11411-NGE ECF No. 14 filed 09/30/20            PageID.1161      Page 15 of 20


Following the October 26, 2016 consultative mental status examination, Dr. Daldin

concluded that Plaintiff’s “working memory is intact . . . .” (Tr. 952.) The ALJ’s findings

in this area are also supported by substantial evidence.

       Similarly, the ALJ’s findings that Plaintiff has no limitations in the final two

functional areas, interacting with others and adapting and managing oneself, are

supported by substantial evidence. In each category, the ALJ cited specific evidence

of Plaintiff’s ability to interact with others and adapt or manage himself, often based on

his own testimony of such activities. (Tr. 405, 406.) For example, in his August 2016

function report, Plaintiff noted that since he began living with his parents again, who

both have early onset dementia, he has started having issues getting along with others,

yet neither he nor his therapist identified “getting along with others” as one of the

abilities on which his conditions have an effect. (Tr. 213, 221, 693.) With respect to

adapting or managing himself, the ALJ correctly pointed out Plaintiff’s history of living

with and assisting his elderly parents, and his ability to live on his own, as well as

Plaintiff’s self-reported activities of daily living. (Tr. 406, 219, 963.)

       Plaintiff also argues that the fact that his Lexapro dosage was increased in

December 2016 shows that his depression and anxiety are severe impairments. In

December 2014, Dr. Truccone gave Plaintiff information on Lexapro as a potential

medication to try if his concerns and symptoms persisted “after psychotherapy and

sleep optimization.” (Tr. 341.) At that time that he presented with altered mood in the

context of his chronic medical comorbidities, as well as recent changes including

moving back in with his parents and resuming college courses. (Tr. 340.) In March

                                             15
Case 2:19-cv-11411-NGE ECF No. 14 filed 09/30/20        PageID.1162     Page 16 of 20




2015, Dr. Truccone noted that Plaintiff’s condition was slowly improving and they

discussed Lexapro again, yet Plaintiff wanted to abstain due to concerns about side

effects. (Tr. 728.) He started Lexapro 10 mg. daily in approximately November 2016.

(Tr. 957.) At a December 19, 2016 appointment, Plaintiff reported improvement in his

symptoms, including feeling less depressed and having more energy and motivation.

(Tr. 991, 406.) At the same appointment, the doctor noted that Plaintiff’s “condition is

improving at an expected pace” and recommended increasing the dose of Lexapro to

20 mg. daily, as well as recommending out-patient therapy. (Tr. 993.) The ALJ

considered Plaintiff’s Lexapro medication in her decision and properly noted that

Plaintiff was improving with it. (Tr. 406.)

      With respect to the four areas of mental functioning, the Social Security

Regulations contemplate that if the degrees of limitations in the functional areas are

rated as “none” or “mild”, it is generally concluded that the impairment “is not severe,

unless the evidence otherwise indicates that there is more than a minimal limitation”

in the ability to do basic work activities. 20 C.F.R. §§ 404.1520a(d)(1), 416.920a(d)(1).

Plaintiff has not shown that the mental impairment symptoms he reports result in more

than a minimal limitation in the ability to do these basic work activities. The ALJ’s

finding at step two that Plaintiff does not have a severe mental impairment is supported

by substantial evidence. The decision also shows that the ALJ continued to consider

records and testimony related to Plaintiff’s mental impairments, symptoms and signs

throughout the remainder of the steps.

                                              16
Case 2:19-cv-11411-NGE ECF No. 14 filed 09/30/20          PageID.1163     Page 17 of 20




      Plaintiff argues that the ALJ’s decision is internally inconsistent where she gave

very little weight to the opinions of medical consultants from the first of Plaintiff’s

claims, which was remanded by the District Court, and gave great weight to the

opinions of Mr. Jeter and Dr. Bray, who opined that Plaintiff had no significant mental

limitations. (Pl.’s Mot. Summ. J. 18.) Plaintiff argues that the “ALJ cannot discredit one

opinion that was found to be unsupported by substantial evidence and give great

weight to another which was found to be unsupported by substantial evidence.” (Pl.’s

Mot. Summ. J. 18.) The Court agrees with Defendant that this argument is opaque and

undeveloped.3 The ALJ gave great weight to Mr. Jeter and Dr. Bray’s April 16, 2014

opinion that Plaintiff had no significant mental limitations, for the reason that it was

based on an examination and was consistent with the record as a whole. (Tr. 279-82.)

The ALJ also pointed out where the April 2014 examination was consistent with the

October 2016 consultative examination with respect to memory tasks. (Tr. 405, 281,

951.) To the extent the ALJ discounted the some of the October 2016 consultive

examination opinion, specifically the opinion that Plaintiff is able to “follow two or three

step directions to do work related activities at a sustained pace,” on the basis of normal

memory and concentration, this is supported by exam notes from treatment over

3
 There is no argument that the Commissioner and ALJ did not comply with the
District Court’s March 30, 2017 order remanding this case. Further, the opinions at
issue in Plaintiff’s current motion were not at issue in the prior remand. (Tr. 523-31.)
The Appeals Council vacated the prior ALJ decision, remanded the case for
proceedings consistent with the District Court’s 2017 opinion and order, and ordered
the ALJ to consolidate Plaintiff’s subsequent claims with the remanded claim and
issue a new decision. (Tr. 535.)

                                            17
Case 2:19-cv-11411-NGE ECF No. 14 filed 09/30/20           PageID.1164     Page 18 of 20




several years, which show normal results. (Tr. 411, 952.) The mental status

examinations from the relevant time period are consistent with the ALJ’s conclusions.

      2.     Whether the Residual Functional Capacity Assessment is Supported
             By Substantial Evidence When It Does Not Include Limitations
             Related To Anxiety and Depression

      Plaintiff argues that the ALJ’s residual functional capacity (RFC) assessment is

not supported by substantial evidence and therefore, the findings at steps four and five

are in error. Specifically, Plaintiff argues that the “limitations that result because of . .

. Plaintiff’s depression and anxiety . . . include an inability to concentrate, difficulty

understanding directions, and an inability to perform work activity on a sustained

basis.” Plaintiff has not otherwise identified specific evidence that requires a more

restrictive RFC. See generally Jordan v. Comm’r, 548 F.3d 417, 423 (6th Cir. 2008)

(claimant bears the burden of demonstrating the need for a more restrictive RFC).

      The ALJ addressed each of these limitations. With respect to the inability to

concentrate, the examination notes in the treatment records consistently reported

“normal” attention and concentration, as discussed above. (Tr. 405.) To the extent that

Plaintiff reported dropping his college courses due to difficulty concentrating, just a

short time later Dr. Truccone noted Plaintiff’s report that they were going well. (Tr. 406.)

With respect to difficulty understanding directions, Plaintiff’s therapist indicated on the

Third Party Function Report that Plaintiff’s conditions affect “following instructions.” (Tr.

213-14.) Plaintiff did not identify this as a difficulty on his own Adult Function Report;

he reported that he is able to follow both written and spoken instructions “OK.” (Tr.

                                             18
Case 2:19-cv-11411-NGE ECF No. 14 filed 09/30/20         PageID.1165     Page 19 of 20




221.) The ALJ noted that the therapist had identified as problems some areas which

Plaintiff had not identified, and further noted where some of the therapist’s opinions

were inconsistent with objective signs on examination. (Tr. 405, 412.) Further, neither

the April 2014 nor the October 2016 mental status examination reports noted

limitations with following or understanding instructions. (Tr. 281-82, 952.)

      With respect to Plaintiff’s allegation that his depression and anxiety result in an

“inability to perform work activity on a sustained basis,” it is not clear which evidence

Plaintiff relies upon for this limitation. To the extent that Dr. Truccone’s March 2015

Mental Residual Functional Capacity questionnaire notes that Plaintiff is “seriously

limited, but not precluded” in completing a normal workday or workweek without

interruption from symptoms, or performing at a consistent pace without unreasonable

number or length of breaks, it is noted as well that these functions are “not precluded

in all circumstances.” (Tr. 349.) The ALJ addressed Dr. Truccone’s opinion in detail

and provided reasons for giving it little weight. (Tr. 411.) The ALJ’s decision that

Plaintiff’s RFC did not require limitations related to his mental impairments is supported

by substantial evidence.

G.    Conclusion

      The ALJ’s decision to deny benefits was within the range of discretion allowed

by law and it is supported by substantial evidence. For the foregoing reasons, Plaintiff’s

Motion for Summary Judgment (ECF no.12) is DENIED, that of Defendant (ECF no.




                                           19
Case 2:19-cv-11411-NGE ECF No. 14 filed 09/30/20      PageID.1166   Page 20 of 20




13) is GRANTED and, pursuant to 42 U.S.C. § 405(g), the decision of the

Commissioner is AFFIRMED.

      SO ORDERED.

                              s/Nancy G. Edmunds
                              Nancy G. Edmunds
                              United States District Judge

Dated: September 30, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of
record on September 30, 2020, by electronic and/or ordinary mail.

                                    s/Lisa Bartlett
                                    Case Manager




                                       20
